Name: Commission Regulation (EEC) No 1078/88 of 25 April 1988 re-establishing the levying of customs duties on men' s or boys' suits and ensembles, other than knitted or crocheted, products of category No 16 (order No 40.0160), originating in India to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3783/87 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania;  leather and textile industries
 Date Published: nan

 26. 4 . 88 Official Journal of the European Communities No L 105/7 COMMISSION REGULATION (EEC) No 1078/88 of 25 April 1988 re-establishing the levying of customs duties on men's or boys' suits and ensem ­ bles , other than knitted or crocheted, products of category No 16 (order No 40.0160), originating in India to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3783/87 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3783/87 of 3 December 1987 concerning the administration of the generalized tariff preferences for 1988 in respect of textile products originating in developing countries ('), and in particular Article 4 thereof, Whereas Article 2 of that Regulation provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II of Council Regulation (EEC) No 3782/87 (2) to individual ceilings, within the limits of the quantities specified in column 7 of Annexes I or II thereto, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of men s or boys ' suits and ensemble, other than knitted or crocheted, products of category No 16 (order No 40.0160), the relevant ceiling amounts to 50 000 pieces ; Whereas on 19 April 1988 imports of the products in question into the Community, originating in India, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to India, HAS ADOPTED THIS REGULATION : Article 1 As from 29 April 1988 the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3782/87, shall be re-established in respect of the following products, imported into the Community and originating in India : Order number Category CN code Description 40.0160 16 6203 1 1 00 Men's or boys ' suits and ensembles, other than II 6203 12 00 knitted or crocheted, of wool , of cotton or of (1 000 pieces) 6203 19 10 6203 19 30 6203 21 00 6203 22 90 man-made fibres, excluding ski suits I 6203 23 90 6203 29 19 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 April 1988 . For the Commission COCKFIELD Vice-President ¢ (') OJ No L 367, 28 . 12 . 1987, p. 58 . (2) OJ No L 367, 28 . 12 . 1987, p. 1 .